The indictment charged this appellant, the defendant below, with the offense of robbery, in that, he feloniously took lawful money of the United States of America, a further description of the same being unknown to the grand jury, of the value of $25, the property of C. M. Pickren, from his person, and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same, etc.
The trial of this case was had in the lower court at the May 1939 term thereof, and resulted in the conviction of the defendant of robbery as charged in the indictment. As the law requires, the jury fixed his punishment at imprisonment for a period of ten years. Thereupon the court properly adjudged the defendant guilty of robbery and duly sentenced him to imprisonment in the penitentiary for ten years. From the judgment of conviction this appeal was taken, and the appeal is upon the record proper, there being no bill of exceptions.
Upon examination we find there is no error apparent on the record which discloses that in all things the trial throughout was had without irregularity. This being the only question presented upon this appeal, it follows that the judgment of conviction from which the appeal was taken must be, and is, affirmed.
Affirmed.